DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 01/14/2022, have been fully considered but they are not persuasive. 

Applicant argues that Gal fails to disclose “maintaining the region of interest in the transformed image in a specified image region with a specified magnification independent of any change in relative position between the region of interest and the motor vehicle,” as recited in claim 1 and similar language in claim 10.  In support, Applicant states that, in Gal, “the relative orientation is maintained—that is, the ROI is always a given portion of the full field-of-view defined in relation to the position and heading of the vehicle.”  Examiner respectfully disagrees.
As set forth in Gal Fig 3-4, [0042], [0053] and [0060], the enlarged detailed image 28 / zoom view of selected ROI 18 is displayed.  The ROI 18 is displayed in the panoramic scene.  The zoom level is unchanged as vehicle moves.  Interface 20 does not change display location of enlarged detail image 28 as vehicle moves forward.  Interface 20 maintains display of ROI 18 in panoramic .

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites “maintain the region of interest in the transformed image is arranged,” which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “maintain the region of interest in the transformed image is arranged in a after a change in relative position between the region of interest and the motor vehicle” (emphasis added) as recited in claim 10, does not reasonably provide enablement for “maintaining the region of interest in the transformed image in a specified image region with a specified magnification independent of any change in relative position between the region of interest and the motor vehicle” (emphasis added) as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Dependent claims 2-9 inherit this deficiency by virtue of their dependency.
Based on application of the following Wands factors, undue experimentation is required.  (A) The breadth of the claims are broad, covering maintaining the region of interest independent of “any change” in relative position.  (B) The nature of the invention is directed to a specific monitoring system for a vehicle.  (C) The state of the prior art is fast progressing with incremental improvements.  (D) The level of one of ordinary skill is a bachelor’s degree in electrical engineering.  (E) The level of predictability in the art is high for specific improvements but low for broad across the field improvements.  (F) The amount of direction provided by the inventor is minimal.  Outside of the claims, the only other place in the specification that mentions independent of “any change” is in the abstract.  (G) The existence of working examples is unknown.  (H) The quantity of experimentation needed to make or use the 
Therefore, at the time the application was filed, the specification would not have taught one skilled in the art how to make and/or use the full scope of the invention in claims 1-9 without undue experimentation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal (US 2009/0195652).

Regarding claim 1, Gal discloses:

specifying a region of interest in the surroundings (Gal: [0048]; [0053]; [0060]; operator selected ROI 18 in panoramic scene 14); and
transforming the image of the camera into a transformed image (Gal: Fig 3-4; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0053]-[0054]: display panoramic scene 14);
changing the location of the motor vehicle in relation to the surroundings (Gal: [0042]; Driver 2 drives the mobile platform forward);
maintaining the region of interest in the transformed image in a specified image region with a specified magnification independent of any change in relative position between the region of interest and the motor vehicle (Gal: Fig 3-4; [0042]; [0053]; [0060]; enlarged detailed image 28 / zoom view of selected ROI 18 is displayed; ROI 18 is displayed in panoramic scene; the zoom level is unchanged as vehicle moves; interface 20 does not change display location of enlarged detail image 28 as vehicle moves forward; interface 20 maintains display of ROI 18 in panoramic scene as vehicle moves forward; when operator 

Regarding claim 2, Gal discloses:
The method as claimed in claim 1, wherein specifying the region of interest comprises:
ascertaining a specified image content (Gal: [0048]; [0053]; operator selected ROI 18 in panoramic scene 14);
ascertaining vehicle data (Gal: Fig 3; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0024]-[0028]); and
specifying with an input apparatus (Gal: [0046]; [0053]; [0057]; touch screen.

Regarding claim 4, Gal discloses:
The method as claimed in claim 1, comprising:
transforming the image such that specified regions of the surroundings in the transformed image have different magnifications in specified image regions (Gal: Fig 4: ROI 18 and enlarged detailed image 28);
changing the respective positions of the image regions in the transformed image based on a change in the relative position of the region of interest (Gal: 

Regarding claim 5, Gal discloses:
The method as claimed in claim 1, comprising
transforming the image into the transformed image so surroundings presented in the transformed image remain unchanged and independent of a change in the relative position of the region of interest in the surroundings (Gal: Fig 3-4; [0053]; [0060]; [0055]: video motion detection, arrow 42, shift ROI).

Regarding claim 7, Gal discloses:
The method as claimed in claim 1, comprising
rectifying the image prior to the transformation (Gal: [0045]; [0053]).

Regarding claim 8, Gal discloses:
The method as claimed in claim 1, comprising
composing the image from a plurality of input images (Gal: [0045]; [0053]).

Regarding claim 10, Gal discloses:
A camera-monitor system for a motor vehicle (Gal: [0041]: vision and image capture system for a motorized land vehicle), the system comprising:

a processor (Gal: abstract; [0019]; [0022]; [0035]; [0041]-[0042]; [0052]; [0063]) programmed to:
specify a region of interest in the surroundings (Gal: [0048]; [0053]; [0060]; operator selected ROI 18 in panoramic scene 14); and 
transform the image of the camera into a transformed image (Gal: Fig 3-4; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0053]-[0054]: display panoramic scene 14); and
maintain the region of interest in the transformed image is arranged in a specified image region with a specified magnification after a change in relative position between the region of interest and the motor vehicle (Gal: Fig 3-4; [0042]; [0053]; [0060]; enlarged detailed image 28 / zoom view of selected ROI 18 is displayed; ROI 18 is displayed in panoramic scene; the zoom level is unchanged as vehicle moves; interface 20 does not change display location of enlarged detail image 28 as vehicle moves forward; interface 20 maintains display of ROI 18 in panoramic scene as vehicle moves forward; when operator looks and drives forward, the ROI 18 stays in the same place in the panoramic scene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2009/0195652) in view of Lynam (US 2012/0162427).

Regarding claim 3,
Gal teaches:
The method as claimed in claim 1 (as shown above),

Gal fails to teach:
wherein the region of interest includes a rear edge of a trailer attached to the motor vehicle.

Lynam teaches:
wherein the region of interest includes a rear edge of a trailer attached to the motor vehicle (Lynam: [0055]-[0057]).

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2009/0195652) in view of Cusak et al. (US 2008/0129844).

Regarding claim 6,
Gal teaches:
The method as claimed in claim 4 (as shown above),

Gal fails to teach:
comprising
transforming the image with a continuously changing compression factor so a continuous transition is presented between image regions immediately adjoining one another.

Cusak teaches:


Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cusak with Gal.  Using different compression for different image regions, as in Cusak, would benefit the Gal teachings by providing high quality ROI images while conserving bandwidth/memory for lesser important regions.  Additionally, this is the application of a known technique, using different compression for different image regions, to a known device ready for improvement, the Gal device, to yield predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2009/0195652) in view of Pan et al. (US 2018/0191954).

Regarding claim 9,
Gal teaches:
The method as claimed in claim 1, wherein the camera-monitor system comprises two cameras assigned to the motor vehicle (Gal: Fig: 1-3; [0043]; [0045]-[0046]; cameras 12 on side walls);

the respective images of the two cameras partly overlap (Gal: Fig: 1-3; [0022]; [0045]-[0046]; claim 4).

Gal fails to teach:
two cameras assigned to a common longitudinal side of the motor vehicle;

Pan teaches:
The method as claimed in claim 1, wherein the camera-monitor system comprises two cameras assigned to a common longitudinal side of the motor vehicle (Pan: Figure 3-5, 14-16; [0035]; [0038]);
wherein each cameras provides a respective image of the surroundings of the motor vehicle (Pan: Figure 3-5, 14-1; [0035]; [0038]); and
the respective images of the two cameras partly overlap (Pan: Figure 3-5, 14-16; [0035]; [0038]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Pan with Gal.  Using two cameras on a side, as in Pan, would benefit the Gal teachings by providing for stereoscopic imagery and/or allow for the Gal system .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488